Citation Nr: 0316567	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-18 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the veteran's lumbar spine paravertebral myositis, 
degenerative disc disease, degenerative joint disease, and 
bilateral sacroiliitis prior to September 4, 2002.  

2.  Entitlement to an increased disability evaluation for the 
veteran's lumbar spine paravertebral myositis, degenerative 
disc disease, degenerative joint disease, and bilateral 
sacroiliitis, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased disability evaluation for the 
veteran's anxiety disorder, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1973 to 
September 1975 and from April 1976 to April 1998.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) which 
established service connection for lumbar spine paravertebral 
myositis, degenerative disc disease, degenerative joint 
disease, and bilateral sacroiliitis; assigned a 10 percent 
evaluation for that disability; and denied an increased 
disability evaluation for the veteran's service-connected 
anxiety disorder.  In May 2001, the Board remanded the 
veteran's claims to the RO for additional action.  

In December 2002, the RO increased the evaluation for the 
veterans lumbosacral spine disorder from 10 to 20 percent and 
effectuated the award as of September 4, 2002.  The veteran 
has been represented throughout this appeal by the Puerto 
Rico Public Advocate for Veterans Affairs.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected lumbar 
spine disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as follows:(1) entitlement to an 
evaluation in excess of 10 percent for the veteran's lumbar 
spine paravertebral myositis, degenerative disc disease, 
degenerative joint disease, and bilateral sacroiliitis prior 
to September 4, 2002 and (2) evaluation of his lumbar spine 
paravertebral myositis, degenerative disc disease, 
degenerative joint disease, and bilateral sacroiliitis.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  


REMAND

In its May 2001 remand instructions, the Board directed that 
all notification and development actions required by the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002) were to 
be completed.  In reviewing the April 29, 2002 VCAA notice 
provided to the veteran, the Board observes that the notice 
erroneously discusses the evidence required to support claims 
for service connection rather than that those seeking a 
higher initial evaluation or an increased disability 
evaluation.  

The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations which empowered the 
Board to issue written notification of the VCAA to veterans.  
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  Accordingly, this case is REMANDED for the 
following action: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002) are 
fully met.  

2.  The RO then should ask the veteran to 
provide the names and addresses of all 
medical care providers who have treated 
his lumbosacral spine disability and 
anxiety disorder after December 2001.  
After obtaining the appropriate releases, 
copies of all relevant clinical 
documentation should be incorporated into 
the record.  
3.  The RO should then readjudicate the 
veteran's entitlement to an evaluation in 
excess of 10 percent for his lumbar spine 
paravertebral myositis, degenerative disc 
disease, degenerative joint disease, and 
bilateral sacroiliitis prior to September 
4, 2002; the evaluation of his lumbar 
spine paravertebral myositis, 
degenerative disc disease, degenerative 
joint disease, and bilateral 
sacroiliitis; and his entitlement to an 
increased evaluation for his anxiety 
disorder.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran and his accredited 
representative should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See  M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	JOAQUIN AGUAYO PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


